 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Sharon D. Harden,                                 No. CV-19-04966-PHX-DWL
10                 Plaintiff,                          ORDER
11   v.
12   CPLC Estancia LLC, et al.,
13                 Defendants.
14
15          Pending before the Court is the Application for Leave to Proceed In Forma
16   Pauperis (Doc. 2), which the Court grants. The Court must screen Plaintiff’s complaint

17   pursuant to 28 U.S.C. § 1915(e)(2). Pursuant to that screening, Plaintiff’s complaint
18   (Doc. 1) is dismissed with leave to amend.

19          The Court must dismiss the case if it determines that the action fails to state a

20   claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez v. Smith, 203
21   F.3d 1122, 1129 (9th Cir. 2000) (noting that “section 1915(e) applies to all in forma
22   pauperis complaints” and holding that although dismissal is required, leave to amend may

23   be granted). Portions of the complaint appear to have been entered into fields on a

24   fillable electronic form that cut off any text that did not fit into the field size, such that

25   only part of the text appears on the face of the complaint. The portion of text that is

26   visible in the complaint does not allege facts that state a claim on which relief may be
27   granted.
28          Plaintiff’s amended complaint must adhere to all portions of Rule 7.1 of the Local
 1   Rules of Civil Procedure (“LRCiv”). Additionally, Plaintiff is advised that the amended
 2   complaint must satisfy the pleading requirements of Rule 8 of the Federal Rules of Civil
 3   Procedure. Specifically, the amended complaint shall contain a short and plain statement
 4   of the grounds upon which the Court’s jurisdiction depends, a short and plain statement
 5   of each specific claim asserted against each Defendant, and a demand for the relief
 6   sought. Fed. R. Civ. P. 8(a)(1)-(3). These pleading requirements are to be set forth in
 7   separate and discrete numbered paragraphs, and “[e]ach allegation must be simple,
 8   concise, and direct.” Fed. R. Civ. P. 8(d)(1); see also Fed. R. Civ. P. 10(b) (“A party
 9   must state its claims or defenses in numbered paragraphs, each limited as far as
10   practicable to a single set of circumstances.”). Where a complaint contains the factual
11   elements of a cause, but those elements are scattered throughout the complaint without
12   any meaningful organization, the complaint does not set forth a “short and plain
13   statement of the claim” for purposes of Rule 8. Sparling v. Hoffman Constr. Co., 864
14   F.2d 635, 640 (9th Cir. 1988).
15         Plaintiff is advised that if the amended complaint fails to comply with the Court’s
16   instructions explained in this Order, the action may be dismissed pursuant to
17   section 28 U.S.C. § 1915(e) and/or Rule 41(b) of the Federal Rules of Civil
18   Procedure. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (affirming
19   dismissal with prejudice of amended complaint that did not comply with Rule 8(a)).
20   Given this specific guidance on pleading requirements, the Court is not inclined to grant
21   Plaintiff leave to file another amended complaint if the first amended complaint is found
22   to be deficient. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (affirming
23   dismissal with prejudice where district court had instructed pro se plaintiff regarding
24   deficiencies in prior order dismissing claim with leave to amend); Ascon Props., Inc. v.
25   Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (“The district court’s discretion to
26   deny leave to amend is particularly broad where plaintiff has previously amended the
27   complaint.”).
28         Plaintiff is directed to become familiar with the Local Rules and the Federal Rules


                                               -2-
 1   of Civil Procedure and is advised of the Free Self-Service Clinic at the Phoenix
 2   courthouse. For information, visit the Court’s internet site at: www.azd.uscourts.gov.
 3   Proceed to the box entitled For Those Proceeding Without an Attorney and then the link
 4   entitled Federal Court Self Service Clinic - Phoenix.
 5         Accordingly,
 6         IT IS ORDERED granting the Application to Proceed in District Court without
 7   Prepaying Fees or Costs (Doc. 2).
 8         IT IS FURTHER ORDERED that Plaintiff’s complaint (Doc. 1) is dismissed
 9   with leave to file an amended complaint by September 20, 2019.          The amended
10   complaint must adhere to LRCiv 7.1.
11         IT IS FURTHER ORDERED that if Plaintiff fails to file an amended complaint
12   by September 20, 2019, the Clerk of Court shall terminate the action.
13         Dated this 20th day of August, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
